                   Case 1:20-cv-03266-NRB Document 10 Filed 09/24/20 Page 1 of 2


                               ORLOFF, LOWENBACH, STIFELMAN & SIEGEL, P.A.
                                                 Attorneys at Law
     Joel D. Siegel*                                                                 Laura N. Wilensky*
     Laurence B. Orloff*                    44 Whippany Road - Suite 100             Xiao Sun*
     Stanley Schwartz*                      Morristown, New Jersey 07960             Devin A. Cohen*
     Jeffrey M. Garrod*                   973.622.6200 • Fax: 973.622.3073           Alexander S. Firsichbaum*
     Samuel Feldman*                                                                 Samantha T. Alexander*
     Edmund A. Mikalauskas                  800 Third Avenue - Suite 2800            Edward J. Pudup*
     Susan M. Holzman*                       New York, New York 10022                Alexander B. Imelț
     William J. Adelson*                             212.220.4081
     Eugenia Yudanin*                               www.olss.com                     Of Counsel
     Philip C. Corbo*                                                                Ralph M. Lowenbach*
     Adam M. Haberfield                                                              Floyd Shapiro
     Craig A. Ollenschleger                                                          Sanders M. Chattman
     David Gorvitz*                           September 24, 2020
     Marc C. Singerț                                                                 Frank L. Stifelman
                                                                                                  1937-2015
                                                                                     *MEMBER NJ & NY BARS
                                                                                     ț
                                                                                         MEMBER NJ, NY & PA BARS

                                                                                     Refer To File No.
                                                                                          102371-001
          BY ECF
          Hon. Naomi Reice Buchwald, U.S.D.J.
          United States District Court
          Southern District of New York
          United States Courthouse
          500 Pearl Street
          New York, New York 10007

                         Re:     Verano Development, Inc. v. Bolivarian Republic of Venezuela
                                 1:20-CV-03266-NRB

          Dear Judge Buchwald:

                      As Your Honor might recall, this firm, on behalf of the plaintiff Verano
          Development, Inc. filed a complaint against the defendant, Bolivarian Republic of
          Venezuela.

                        This firm and a plaintiff have agreed to part company and end this firm’s
          involvement in this matter on behalf of the plaintiff. The defendant has never answered
          and indeed, apparently closed up shop as shown in the Affidavit of Service thereby
          impeding attempts to make service upon it pursuant to the terms of the underlying
          agreement.

                       Under the circumstances, and to avoid generating a lot of unnecessary
          paperwork, we respectfully request that the Court authorize us to submit an order
          withdrawing our appearance on behalf of the plaintiff and giving the plaintiff 30 days to
          find replacement counsel.



34B1063
        Case 1:20-cv-03266-NRB Document 10 Filed 09/24/20 Page 2 of 2


ORLOFF, LOWENBACH, STIFELMAN & SIEGEL, P.A.


Hon. Naomi Reice Buchwald, U.S.D.J.         -2-                         September 24, 2020


              If Your Honor is inclined not to grant such a relief, we will file a motion for
withdrawal.

                                                  Respectfully,

                                                  /s/Samuel Feldman
                                                  SAMUEL FELDMAN

SF/lam
cc: Mr. Alexander Neuhauser (by email)
